DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group, claims 1-12 in the reply filed on 5/25/2022 is acknowledged.  The traversal is on the ground(s) that the election/restriction requirement does not establish that the do not overlap in scope and that there would not be a search burden if the inventions were examined together. This is not found persuasive because, as admitted by applicant, the microprocessors do have different scopes, and there is a search burden since the different scopes will require different electronic search queries as set forth in the Office action of 3/28/2022.
The requirement is still deemed proper and is therefore made FINAL. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/2022.

Claim Interpretation
Regarding claim 12, the claim recites the limitation “wherein the microprocessor [is] configured to… alter the voltage threshold of the battery from a first value to a second value that is lower than the first value; and determine that the voltage of the battery is lower than the first value and higher than the second value.” This limitation is considered to be a contingent limitation since they is no requirement that these steps be performed during operation of the device.
 A contingent limitation in a system claim restricts the broadest reasonable interpretation of the claim since structure for performing the function should the condition occur is still required. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) and MPEP § 2111.04. Therefore, for the purposes of this Office action, the limtiations will be interpreted as if they required structure that is capable of performing all the claimed functions if the conditions were to occur during operation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigensberg (US 2015/0020831).

Regarding claim 1, Weigensberg discloses a rechargeable electronic cigarette (figure 14, reference numeral 130) that has a battery (figure 14, reference numeral 104) connected to a battery charger assembly forming a circuit ([0080], figure 14, reference numeral 96), which is considered to meet the claim limitation of charging circuitry. The battery itself is rechargeable [0076]. The circuitry is disconnected from the charger when a pressure difference indicating a user is inhaling on the device and connected to allow charging when no pressure difference is detected [0081]. The circuit connected to one of the external contacts (figure 14, reference numeral 134) is broken when the device is charging by operation of relay ([0080], figure 14, reference numeral 136). The battery feeds power to the aerosol generating device ([0080], figure 14, reference numeral 137). The term “electronic cigarette” is used by Weigensberg to mean conventional devices having a heating element [0005] that is powered by a battery [0003], indicating that the inventive device also has a heating element connected to the battery since Weigensberg also refers to the inventive device as an electronic cigarette (abstract). The heating element is therefore considered to meet the claim limitation of a further element. The electrical circuitry is controlled by a microprocessor [0023].

Regarding claim 2, Weigensberg discloses that the electrical current to charge the battery is actuated by a relay switch ([0080], figure 14, reference numeral 136), which is considered to meet the claim limitation of switch circuit since the circuit includes the switch.

Regarding claim 5, Weigensberg discloses that the relay of the charge circuit is connected to the positive end of the battery (figure 14). It is therefore evident that opening the relay would disconnect only the electrical connection connected to the positive end of the rechargeable battery.

Regarding claim 7, Weigensberg discloses that, once the user is no longer inhaling, the sensor chip assembly operates the relay again to make the circuit and enable charging to continue [0080].

Regarding claim 8, Weigensberg discloses that charging is disabled when a user takes a puff on the device [0083].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg (US 2015/0020831) in view of Matsunaga (US 6,977,513).

Regarding claim 3, Weigensberg discloses all the claim limitations as set forth above. Weigensberg additionally discloses that a different type of switch can be substituted for the relay [0080]. Weigensberg does not explicitly teach a pair of MOSFET switches.
Matsunaga teaches a bidirectional switch in which an N-channel bidirectional switch is inserted on the negative terminal side of the battery and P-channel bidirectional switch is inserted on the positive terminal side of the battery (column 9, lines 4-15). The bidirectional switches are made of MOSFET’s (column 4, lines 7-14). Matsunaga additionally teaches that providing bidirectional switches protects a rechargeable battery power source by cutting off any excessive charge current and any excessive discharge current (column 1, lines 14-20).
 It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the battery circuit of Weigensberg with the MOSFET bidreictional switches of Matsunaga. One would have been motivated to do so since Weignesberg discloses that the relay can be substituted for a different switch and Matsunaga teaches that providing bidirectional MOSFET switches at the positive and negative terminals of a rechargeable battery protects the battery by cutting off any excessive charge current and any excessive discharge current.

Regarding claim 6, Weigensberg discloses all the claim limitations as set forth above. Weigensberg additionally discloses that a different type of switch can be substituted for the relay [0080] and that the electronic cigarette is charged from positive and negative terminals of a conventional battery charger ([0075], figure 14, reference numeral 111) are connected to the charging circuit by magnets ([0079], figure 14, reference numeral 98) that connect with external contacts ([0080], figure 14, reference numerals 132, 134), which are together considered to meet the claim limitation of a an external switch that discontinues electric current passage. Weigensberg does not explicitly teach a MOSFET switch integrated with the circuitry.
Matsunaga teaches a bidirectional switch in which an N-channel bidirectional switch is inserted on the negative terminal side of the battery and P-channel bidirectional switch is inserted on the positive terminal side of the battery (column 9, lines 4-15). The bidirectional switches are made of MOSFET’s (column 4, lines 7-14). Matsunaga additionally teaches that providing bidirectional switches protects a rechargeable battery power source by cutting off any excessive charge current and any excessive discharge current (column 1, lines 14-20).
 It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the battery circuit of Weigensberg with the MOSFET bidreictional switches of Matsunaga. One would have been motivated to do so since Weignesberg discloses that the relay can be substituted for a different switch and Matsunaga teaches that providing bidirectional MOSFET switches at the positive and negative terminals of a rechargeable battery protects the battery by cutting off any excessive charge current and any excessive discharge current.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg (US 2015/0020831) in view of Yugou (US 6,683,778).

Regarding claim 4, Weigensberg discloses all the claim limitations as set forth above. Weigensberg does not explicitly disclose a pair of opto-isolator relays.
Yugou teaches a relay adhesion detecting device that detects adhesion in a relay by detecting the presence or absence of current flowing through a closed loop circuit comprising a battery (abstract). High currents through a relay can cause melting at the contacts of the relay (column 1, lines 45-50) and damage to the load due to abnormal current flow (column 1, lines 50-55). The adhesion detecting circuit comprises a first photocoupler (figure 1, reference numeral 26) connected to the negative electrode of the battery (figure 1, reference numeral 12a) and a second photocoupler coupled to the positive electrode of the battery (column 5, lines 24-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit containing a rechargeable battery and relay that breaks the circuit of Wigensberg with the first and second photocouplers of Yugou. One would have been motivated to do so since Yugou teaches a relay adhesion detecting device that can cause melting at the contacts of the relay and damage to the load due to abnormal current flow.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg (US 2015/0020831) in view of Frija (US 2012/0312313).

Regarding claim 9, Weigensberg discloses all the claim limitations as set forth above. Weigensberg discloses that the term “electronic cigarette” is used to mean conventional devices having a heating element [0005] that is powered by a battery and forms a thermally generated aerosol [0003], indicating that the inventive device also has a heating element connected to the battery since Weigensberg also refers to the inventive device as an electronic cigarette (abstract). The device includes a cartridge section (figure 1, reference numeral 16) which heats a liquid when the device is powered [0058]. Weigensberg does not explicitly disclose that the liquid is contained within cartridge section.
Frija teaches an electronic smoking apparatus (abstract) having a cartridge section with a liquid reservoir [0025] that is part of a rigid structure that separates the user’s mouth from interior components [0016].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electronic cigarette of Weigensberg with the liquid reservoir of Frija. One would have been motivated to do so since Frija teaches a reservoir contains the liquid and prevents contact of internal components with a user’s mouth.

Regarding claim 10, Weigensberg discloses that the vaporized material is a liquid [0058].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg (US 2015/0020831) in view of Holzherr (US 9,655,383).

Regarding claim 11, Weigensberg discloses all the claim limitations as set forth above. Weigensberg does not explicitly disclose activating the aerosol delivery based on a voltage comparison.
Holzherr teaches a portable electrical system (abstract) for a smoking device (column 1, lines 16-19) having a control process in which the voltage of a battery is compared to a minimum starting voltage for allowing operation of the device to indicate whether sufficient charge exists to complete a single smoking experience, and prevent operation if the charge is below that level (column 13, lines 28-42) and enable operation of the heater only if this voltage threshold is met (column 13, lines 43-55).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the battery of Weigensberg with the voltage comparison of Holzherr. One would have been motivated to do so since Holzherr teaches that comparing the voltage of a cigarette battery prior to operation ensures that sufficient charge exists to complete an entire smoking experience.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg (US 2015/0020831) in view of Holzherr (US 9,655,383) as applied to claim 11 above, and further in view of Nakano (US 2019/0217028).

Regarding claim 12, modified Weigensberg teaches all the claim limitations as set forth above. Any voltage measurement is considered to meet the claim limitation of determining the battery voltage since the claim does not explicitly require that a comparison between the measured voltage and the first and second values and it is evident that, if the measured voltage were between the first and second values, the voltage sensor of modified Weigensberg must measure it as part of the comparison process of claim 11. Modified Weigensberg does not explicitly teach changing the voltage threshold to a lower value.
Nakano teaches a flavor inhaler in which a user can control the amount of aerosol inhaled [0005] by controlling the amount of voltage applied to the heater for the atomizer unit and the amount of time over which electricity is conducted to the heater [0071]. The voltage varies within a predetermined range [0024] to change the electric energy applied to the heater and therefore change the amount of aerosol delivered to a user in a proportional relationship [0085]. A user selects the total aerosol quantity to be generated by a user setting input [0075]. It is evident that, if a user were to input a desire to reduce the amount of aerosol generated in a single smoking experience, the minimum amount of battery voltage needed to complete the smoking experience would drop proportionately to the drop in power needed to vaporize the selected amount of aerosol source. Thus the device has structure to perform the claimed function of altering the voltage threshold.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electronic cigarette battery and measuring the minimum voltage of Weigensberg with the voltage control of Nakano. One would have been motivated to do so since Nakano teaches a flavor inhaler in which a user can control the amount of aerosol inhaled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715